 

Exhibit 10.1

 


CELLDEX THERAPEUTICS, INC.
2008 STOCK OPTION AND INCENTIVE PLAN
as amended and restated, effective as of June 15, 2017

 

Section 1.    GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the Celldex Therapeutics, Inc. 2008 Stock Option and
Incentive Plan (the "Plan"). The purpose of the Plan is to encourage and enable
the officers, employees, Non-Employee Directors and other key persons (including
consultants and prospective employees) of Celldex Therapeutics, Inc. (the
"Company") and its Subsidiaries upon whose judgment, initiative and efforts the
Company largely depends for the successful conduct of its business to acquire a
proprietary interest in the Company. It is anticipated that providing such
persons with a direct stake in the Company's welfare will assure a closer
identification of their interests with those of the Company and its
stockholders, thereby stimulating their efforts on the Company's behalf and
strengthening their desire to remain with the Company.

 

The following terms shall be defined as set forth below:

 

"Act" means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

"Administrator" means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.

 

"Award" or "Awards," except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Deferred Stock Awards, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.

 

"Award Agreement" means a written or electronic agreement setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Agreement is subject to the terms and conditions of the Plan.

 

"Board" means the Board of Directors of the Company.

 

"Cash-Based Award" means an Award entitling the recipient to receive a
cash-denominated payment. "Change of Control" is defined in Section 20.

 

"Code" means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

"Covered Employee" means an employee who is a "Covered Employee" within the
meaning of Section 162(m) of the Code.

 

"Date of Grant" means the date on which an Award under the Plan is granted by
the Administrator, or such later date as the Administrator may specify to be the
effective date of an Award.

 

"Deferred Stock Award" means an Award of phantom stock units to a grantee.

 

"Disability" means a grantee being considered "disabled" within the meaning of
Section 409A and Treasury Regulation 1.409A-3(i)(4), as well as any successor
regulation or interpretation.

 



1 

 

 

"Dividend Equivalent Right" means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.

 

"Effective Date" means the date on which the amended and restated Plan is
approved by stockholders as set forth in Section 22.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

"Fair Market Value" of a share of Stock shall be, as applied to a specific date
(i) the closing price of a share of Stock as of the date of determination on the
principal established stock exchange or national market system on which the
Stock is then traded (or, if there is no trading in the Stock as of such date,
the closing price of a share of Stock on the most recent date preceding the date
of determination on which trades of the Stock were recorded), or (ii) if the
shares of Stock are not then traded on an established stock exchange or national
market system but are then traded in an over-the-counter market, the average of
the closing bid and asked prices for the shares of Stock in such
over-the-counter market as of the date of determination (or, if there are no
closing bid and asked prices for the shares of Stock as of such date, the
average of the closing bid and the asked prices for the shares of Stock on the
most recent date preceding such date on which such closing bid and asked prices
are available on such over-the-counter market), or (iii) if the shares of Stock
are not then listed on a national securities exchange or national market system
or traded in an over-the-counter market, the price of a share of Stock as
determined by the Administrator in its discretion in a manner consistent with
Section 409A of the Code and Treasury Regulation 1.409A-1(b)(5)(iv), as well as
any successor regulation or interpretation.

 

"Incentive Stock Option" means any Stock Option designated and qualified as an
"incentive stock option" as defined in Section 422 of the Code.

 

"Non-Employee Director" means a member of the Board who is not also an employee
of the Company or any Subsidiary. "Non-Qualified Stock Option" means any Stock
Option that is not an Incentive Stock Option.

 

"Option" or "Stock Option" means any option to purchase shares of Stock granted
pursuant to Section 5.

 

"Performance-Based Award" means any Restricted Stock Award, Deferred Stock
Award, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is intended to qualify as "performance-based compensation" under
Section 162(m) of the Code and the regulations promulgated thereunder.

 

"Performance Criteria" means the performance criteria used in performance goals
governing Performance-based Awards granted to Covered Employees which may
include any or all of the following: (i) the Company's return on equity, assets,
capital or investment, (ii) pre-tax or after-tax profit levels of the Company or
any Subsidiary, a division, an operating unit or a business segment of the
Company, or any combination of the foregoing; (iii) cash flow, funds from
operations, year-end cash and equivalents balance or similar measure; (iv) total
shareholder return; (v) changes in the market price of the Stock; (vi) sales or
market share; (vii) earnings per share; (viii) partnerships, collaborations,
joint ventures, alliances and similar arrangements involving the Company;
(ix) mergers, acquisitions and business combinations of or by the Company; or
(x) the Company's rights to intellectual property and scientific discoveries.

 



2 

 

 

"Performance Cycle" means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee's right to and the payment of a Restricted Stock Award,
Deferred Stock Award, Performance Share Award or Cash-Based Award.

 

"Performance Goals" means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.

 

"Performance Share Award" means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.

 

"Restricted Stock Award" means an Award entitling the recipient to acquire, at
such purchase price (which may be zero) as determined by the Administrator,
shares of Stock subject to such restrictions and conditions as the Administrator
may determine at the time of grant.

 

"Sale Event" shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation in which the outstanding shares of Stock
are converted into or exchanged for securities of the successor entity and the
holders of the Company's outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, or (iii) the
sale of all of the Stock of the Company to an unrelated person or entity.

 

"Sale Price" means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

 

"Section 409A" means Section 409A of the Code and the regulations and other
guidance promulgated thereunder. "Stock" means the Common Stock, par value $.001
per share, of the Company, subject to adjustments pursuant to Section 3.

 

"Stock Appreciation Right" means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.

 

"Subsidiary" means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

 

"Ten Percent Owner" means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

 

"Unrestricted Stock Award" means an Award of shares of Stock free of any
restrictions.

 

Section 2.    ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

 

(a)    Administration of Plan.     The Plan shall be administered by the
Administrator. To the extent advisable or otherwise required by applicable law,
regulation or rule, it is intended that each member of the Administrator shall
qualify as (i) a "non- employee director" under Rule 16b-3, (ii) an "outside
director" under Section 162(m) of the Code and the regulations thereunder and
(iii) an "independent director" under the rules of any national securities
exchange on which the shares of Stock are then listed. If it is later determined
that one or more members of the Administrator do not so qualify, actions taken
by the Administrator shall be valid despite such failure to qualify.

 

(b)    Powers of Administrator.     The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

 

(i)  to select the individuals to whom Awards may from time to time be granted;

 



3 

 

 

(ii)  to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Deferred Stock Awards, Unrestricted Stock Awards,
Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights, or
any combination of the foregoing, granted to any one or more grantees;

 

(iii)  to determine the number of shares of Stock to be covered by any Award;

 

(iv)  to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the form of written instruments evidencing the Awards;

 

(v)  to accelerate the exercisability or vesting of all or any portion of any
Award upon (1) a grantee's death, (2) a grantee's Disability, or (3) a Change of
Control or Sale Event;

 

(vi)  subject to the provisions of Section 5(b), to extend at any time the
period in which Stock Options may be exercised; and

 

(vii)  at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

 

(c)    Delegation of Authority to Grant Options.     Subject to applicable law,
the Administrator, in its discretion, may delegate to the Chief Executive
Officer of the Company all or part of the Administrator's authority and duties
with respect to the granting of Options, to individuals who are (i) not subject
to the reporting and other provisions of Section 16 of the Exchange Act and
(ii) not Covered Employees. Any such delegation by the Administrator shall
include a limitation as to the amount of Options that may be granted during the
period of the delegation and shall contain guidelines as to the determination of
the exercise price and the vesting criteria. The Administrator may revoke or
amend the terms of a delegation at any time but such action shall not invalidate
any prior actions of the Administrator's delegate or delegates that were
consistent with the terms of the Plan.

 

(d)    Award Agreement.     Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award, the provisions
applicable in the event employment or service terminates, and the Company's
authority to unilaterally or bilaterally amend, modify, suspend, cancel or
rescind an Award.

 

(e)    Indemnification.     Neither the Board nor the Administrator, nor any
member of either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys' fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company's
articles or bylaws or any directors' and officers' liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.

 



4 

 

 

Section 3.    STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)    Stock Issuable.     The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 20,000,000 shares, subject to
adjustment as provided in Section 3(b) (the "Share Reserve"); provided that not
more than 500,000 shares shall be issued in the form of Unrestricted Stock
Awards, Restricted Stock Awards, Deferred Stock Awards or Performance Share
Awards. For purposes of this limitation, the shares of Stock underlying the
Awards granted under the Plan that are forfeited, canceled or otherwise
terminated (other than by exercise) shall be added back to the shares of Stock
available for issuance under the Plan. Shares (i) tendered or withheld in
payment of an Option, (ii) tendered or withheld to satisfy any tax withholding
obligation or (iii) repurchased by the Company with Option proceeds, shall not
revert to or be added back to the Share Reserve. Further, shares of Stock
covered by a Stock Appreciation Right, to the extent that it is exercised and
settled in shares of Stock, and whether or not shares of Stock are actually
issued to the grantee upon the exercise of the Stock Appreciation Right, shall
be considered issued or transferred pursuant to the Plan. Subject to such
overall limitations, shares of Stock may be issued up to such maximum number
pursuant to any type or types of Award; provided, however, that Stock Options or
Stock Appreciation Rights with respect to no more than 2,000,000 shares of Stock
may be granted to any one individual grantee during any one calendar year
period. The shares available for issuance under the Plan may be authorized but
unissued shares of Stock or shares of Stock reacquired by the Company.

 

(b)    Changes in Stock.     Subject to Section 3(c) hereof, if, as a result of
any reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar change in the Company's capital
stock, the outstanding shares of Stock are increased or decreased or are
exchanged for a different number or kind of shares or other securities of the
Company, or additional shares or new or different shares or other securities of
the Company or other non-cash assets are distributed with respect to such shares
of Stock or other securities, or, if, as a result of any merger or
consolidation, sale of all or substantially all of the assets of the Company,
the outstanding shares of Stock are converted into or exchanged for securities
of the Company or any successor entity (or a parent or subsidiary thereof), the
Administrator shall make an appropriate or proportionate adjustment in (i) the
maximum number of shares reserved for issuance under the Plan, including the
maximum number of shares that may be issued in the form of Unrestricted Stock
Awards, Restricted Stock Awards, Deferred Stock Awards or Performance Share
Awards, (ii) the number of Stock Options or Stock Appreciation Rights that can
be granted to any one individual grantee in one calendar year and the maximum
number of shares that may be granted under a Performance-Based Award, (iii) the
number and kind of shares or other securities subject to any then outstanding
Awards under the Plan, (iv) the repurchase price, if any, per share subject to
each outstanding Restricted Stock Award, and (v) the price for each share
subject to any then outstanding Stock Options and Stock Appreciation Rights
under the Plan, without changing the aggregate exercise price (i.e., the
exercise price multiplied by the number of Stock Options and Stock Appreciation
Rights) as to which such Stock Options and Stock Appreciation Rights remain
exercisable. The Administrator shall also make equitable or proportionate
adjustments in the number of shares subject to outstanding Awards and the
exercise price and the terms of outstanding Awards to take into consideration
cash dividends paid other than in the ordinary course or any other extraordinary
corporate event. The adjustment by the Administrator shall be final, binding and
conclusive. No fractional shares of Stock shall be issued under the Plan
resulting from any such adjustment, but the Administrator in its discretion may
make a cash payment in lieu of fractional shares.

 



5 

 

 

(c)    Mergers and Other Transactions.     Upon the effective time of the Sale
Event, the Plan and all outstanding Awards granted hereunder shall terminate,
unless provision is made in connection with the Sale Event in the sole
discretion of the parties thereto for the assumption or continuation by the
successor entity of Awards theretofore granted, or the substitution of such
Awards with new Awards of the successor entity or parent thereof, with
appropriate adjustment as to the number and kind of shares and, if appropriate,
the per share exercise prices, as such parties shall agree (after taking into
account any acceleration hereunder). In the event of such termination, (i) the
Company shall have the option (in its sole discretion) to make or provide for a
cash payment to the grantees holding Options and Stock Appreciation Rights, in
exchange for the cancellation thereof, in an amount equal to the difference
between (A) the Sale Price multiplied by the number of shares of Stock subject
to outstanding Options and Stock Appreciation Rights (to the extent then
exercisable (after taking into account any acceleration hereunder) at prices not
in excess of the Sale Price) and (B) the aggregate exercise price of all such
outstanding Options and Stock Appreciation Rights; or (ii) each grantee shall be
permitted, within a specified period of time prior to the consummation of the
Sale Event as determined by the Administrator, to exercise all outstanding
Options and Stock Appreciation Rights held by such grantee.

 

(d)    Substitute Awards.     The Administrator may grant Awards under the Plan
in substitution for stock and stock based awards held by employees, directors or
other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation. The Administrator may direct that the substitute awards
be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances. Any substitute Awards granted under the Plan
shall not count against the share limitation set forth in Section 3(a).

 

Section 4.    ELIGIBILITY

 

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including consultants and
prospective employees) of the Company and its Subsidiaries as are selected from
time to time by the Administrator in its sole discretion.

 

Section 5.    STOCK OPTIONS

 

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve. Stock Options granted under the
Plan may be either Incentive Stock Options or Non-Qualified Stock Options.
Incentive Stock Options may be granted only to employees of the Company or any
Subsidiary that is a "subsidiary corporation" within the meaning of
Section 424(f) of the Code. To the extent that any Option does not qualify as an
Incentive Stock Option, it shall be deemed a Non-Qualified Stock Option.

 

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.

 

(a)    Exercise Price.     The exercise price per share for the Stock covered by
a Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the Date of Grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent Owner, the option price of such Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value on the Date
of Grant.

 

(b)    Option Term.     The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted. In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the Date of Grant.

 



6 

 

 

(c)    Exercisability; Rights of a Stockholder.     Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. The Administrator
may accelerate the exercisability of all or any portion of any Stock Option upon
(1) a grantee's death, (2) a grantee's Disability, or (3) a Change of Control or
Sale Event. An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.

 

(d)    Method of Exercise.     Stock Options may be exercised in whole or in
part, by giving written notice of exercise to the Company, specifying the number
of shares to be purchased. Payment of the purchase price may be made by one or
more of the following methods to the extent provided in the Option Award
Agreement:

 

(i)  In cash, by certified or bank check or other instrument acceptable to the
Administrator;

 

(ii)  Through the delivery (or attestation to the ownership) of shares of Stock
that have been purchased by the optionee on the open market or that are
beneficially owned by the optionee and are not then subject to restrictions
under any Company plan. Such surrendered shares shall be valued at Fair Market
Value on the exercise date. To the extent required to avoid variable accounting
treatment under applicable accounting rules, such surrendered shares shall have
been owned by the optionee for at least six months; or

 

(iii)  By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure.

 

Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Agreement or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

 

(iv)  Annual Limit on Incentive Stock Options. To the extent required for
"incentive stock option" treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

 



7 

 

 

Section 6.    STOCK APPRECIATION RIGHTS

 

(a)    Exercise Price of Stock Appreciation Rights.     The exercise price of a
Stock Appreciation Right shall not be less than 100 percent of the Fair Market
Value of the Stock on the Date of Grant.

 

(b)    Grant and Exercise of Stock Appreciation Rights.     Stock Appreciation
Rights may be granted by the Administrator independently of any Stock Option
granted pursuant to Section 5 of the Plan.

 

(c)    Terms and Conditions of Stock Appreciation Rights.     Stock Appreciation
Rights shall be subject to such terms and conditions as shall be determined from
time to time by the Administrator.

 

Section 7.    RESTRICTED STOCK AWARDS

 

(a)    Nature of Restricted Stock Awards.     The Administrator shall determine
the restrictions and conditions applicable to each Restricted Stock Award at the
time of grant. Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives. The grant of a Restricted Stock Award is contingent on the
grantee executing the Restricted Stock Award Agreement. The terms and conditions
of each such Award Agreement shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and grantees.

 

(b)    Rights as a Stockholder.     Upon execution of the Restricted Stock Award
Agreement and payment of any applicable purchase price, a grantee shall have the
rights of a stockholder with respect to the voting of the Restricted Stock,
subject to such conditions contained in the Restricted Stock Award Agreement.
Unless the Administrator shall otherwise determine, (i) uncertificated
Restricted Stock shall be accompanied by a notation on the records of the
Company or the transfer agent to the effect that they are subject to forfeiture
until such Restricted Stock are vested as provided in Section 7(d) below, and
(ii) certificated Restricted Stock shall remain in the possession of the Company
until such Restricted Stock is vested as provided in Section 7(d) below, and the
grantee shall be required, as a condition of the grant, to deliver to the
Company such instruments of transfer as the Administrator may prescribe.

 

(c)    Restrictions.     Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein or in the Restricted Stock Award Agreement. Except
as may otherwise be provided by the Administrator either in the Award Agreement
or, subject to Section 18 below, in writing after the Award Agreement is issued
if a grantee's employment (or other service relationship) with the Company and
its Subsidiaries terminates for any reason, any Restricted Stock that has not
vested at the time of termination shall automatically and without any
requirement of notice to such grantee from or other action by or on behalf of,
the Company be deemed to have been reacquired by the Company at its original
purchase price (if any) from such grantee or such grantee's legal representative
simultaneously with such termination of employment (or other service
relationship), and thereafter shall cease to represent any ownership of the
Company by the grantee or rights of the grantee as a stockholder. Following such
deemed reacquisition of unvested Restricted Stock that are represented by
physical certificates, a grantee shall surrender such certificates to the
Company upon request without consideration.

 



8 

 

 

(d)    Vesting of Restricted Stock.     The Administrator at the time of grant
shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Stock and the Company's right of
repurchase or forfeiture shall lapse. Notwithstanding the foregoing, in the
event that any such Restricted Stock granted to employees shall have a
performance-based goal, the restriction period with respect to such shares shall
not be less than one year, and in the event any such Restricted Stock granted to
employees shall have a time-based restriction, the total restriction period with
respect to such shares shall not be less than three years; provided, however,
that Restricted Stock with a time-based restriction may become vested
incrementally over such three-year period. Subsequent to such date or dates
and/or the attainment of such pre-established performance goals, objectives and
other conditions, the shares on which all restrictions have lapsed shall no
longer be Restricted Stock and shall be deemed "vested." Except as may otherwise
be provided by the Administrator either in the Award Agreement or, subject to
Section 18 below, in writing after the Award Agreement is issued (but in such
case only with respect to acceleration of vesting upon (1) a grantee's death,
(2) a grantee's Disability, or (3) a Change of Control or Sale Event), a
grantee's rights in any shares of Restricted Stock that have not vested shall
automatically terminate upon the grantee's termination of employment (or other
service relationship) with the Company and its Subsidiaries and such shares
shall be subject to the provisions of Section 7(c) above.

 

Section 8.    DEFERRED STOCK AWARDS

 

(a)    Nature of Deferred Stock Awards.     The Administrator shall determine
the restrictions and conditions applicable to each Deferred Stock Award at the
time of grant. Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives. The grant of a Deferred Stock Award is contingent on the grantee
executing the Deferred Stock Award Agreement. The terms and conditions of each
such Award Agreement shall be determined by the Administrator, and such terms
and conditions may differ among individual Awards and grantees. Notwithstanding
the foregoing, in the event that any such Deferred Stock Award granted to
employees shall have a performance-based goal, the restriction period with
respect to such Award shall not be less than one year, and in the event any such
Deferred Stock Award granted to employees shall have a time-based restriction,
the total restriction period with respect to such Award shall not be less than
three years; provided, however, that any Deferred Stock Award with a time-based
restriction may become vested incrementally over such three-year period. At the
end of the deferral period, the Deferred Stock Award, to the extent vested,
shall be settled in the form of shares of Stock. To the extent that a Deferred
Stock Award is subject to Section 409A, it may contain such additional terms and
conditions as the Administrator shall determine in its sole discretion in order
for such Award to comply with the requirements of Section 409A.

 

(b)    Election to Receive Deferred Stock Awards in Lieu of Compensation.
    The Administrator may, in its sole discretion, permit a grantee to elect to
receive a portion of future cash compensation otherwise due to such grantee in
the form of a Deferred Stock Award. Any such election shall be made in writing
and shall be delivered to the Company no later than the date specified by the
Administrator and in accordance with Section 409A and such other rules and
procedures established by the Administrator. Any such future cash compensation
that the grantee elects to defer shall be converted to a fixed number of phantom
stock units based on the Fair Market Value of Stock on the date the compensation
would otherwise have been paid to the grantee if such payment had not been
deferred as provided herein. The Administrator shall have the sole right to
determine whether and under what circumstances to permit such elections and to
impose such limitations and other terms and conditions thereon as the
Administrator deems appropriate.

 

(c)    Rights as a Stockholder.     A grantee shall have the rights as a
stockholder only as to shares of Stock acquired by the grantee upon settlement
of a Deferred Stock Award; provided, however, that the grantee may be credited
with Dividend Equivalent Rights with respect to the phantom stock units
underlying his Deferred Stock Award, subject to such terms and conditions as the
Administrator may determine.

 



9 

 

 

(d)    Termination.     Except as may otherwise be provided by the Administrator
either in the Award Agreement or, subject to Section 18 below, in writing after
the Award Agreement is issued (but in such case only with respect to
acceleration of vesting upon (1) a grantee's death, (2) a grantee's Disability,
or (3) a Change of Control or Sale Event), a grantee's right in all Deferred
Stock Awards that have not vested shall automatically terminate upon the
grantee's termination of employment (or cessation of service relationship) with
the Company and its Subsidiaries for any reason.

 

Section 9.    UNRESTRICTED STOCK AWARDS

 

Grant or Sale of Unrestricted Stock. The Administrator may, in its sole
discretion, grant (or sell at par value or such higher purchase price determined
by the Administrator) an Unrestricted Stock Award under the Plan. Unrestricted
Stock Awards may be granted in respect of past services or other valid
consideration, or in lieu of cash compensation due to such grantee.

 

Section 10.    CASH-BASED AWARDS

 

Grant of Cash-Based Awards. The Administrator may, in its sole discretion, grant
Cash-Based Awards to any grantee in such number or amount and upon such terms,
and subject to such conditions, as the Administrator shall determine at the time
of grant. The Administrator shall determine the maximum duration of the
Cash-Based Award, the amount of cash to which the Cash-Based Award pertains, the
conditions upon which the Cash-Based Award shall become vested or payable, and
such other provisions as the Administrator shall determine. Each Cash-Based
Award shall specify a cash-denominated payment amount, formula or payment ranges
as determined by the Administrator. Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award and may
be made in cash or in shares of Stock, as the Administrator determines.

 

Section 11.    PERFORMANCE SHARE AWARDS

 

(a)    Nature of Performance Share Awards.     The Administrator may, in its
sole discretion, grant Performance Share Awards independent of, or in connection
with, the granting of any other Award under the Plan. The Administrator shall
determine whether and to whom Performance Share Awards shall be granted, the
Performance Goals, the periods during which performance is to be measured, and
such other limitations and conditions as the Administrator shall determine.

 

(b)    Rights as a Stockholder.     A grantee receiving a Performance Share
Award shall have the rights of a stockholder only as to shares actually received
by the grantee under the Plan and not with respect to shares subject to the
Award but not actually received by the grantee. A grantee shall be entitled to
receive shares of Stock under a Performance Share Award only upon satisfaction
of all conditions specified in the Performance Share Award agreement (or in a
performance plan adopted by the Administrator).

 

(c)    Termination.     Except as may otherwise be provided by the Administrator
either in the Award agreement or, subject to Section 18 below, in writing after
the Award agreement is issued (but in such case only with respect to
acceleration of vesting upon (1) a grantee's death, (2) a grantee's Disability,
or (3) a Change of Control or Sale Event), a grantee's rights in all Performance
Share Awards shall automatically terminate upon the grantee's termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

 



10 

 

 

Section 12.    PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

 

(a)    Performance-Based Awards.     Any employee or other key person providing
services to the Company and who is selected by the Administrator may be granted
one or more Performance-Based Awards in the form of a Restricted Stock Award,
Deferred Stock Award, Performance Share Awards or Cash-Based Award payable upon
the attainment of Performance Goals that are established by the Administrator
and relate to one or more of the Performance Criteria, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. The Administrator shall define in an objective fashion the manner
of calculating the Performance Criteria it selects to use for any Performance
Period. Depending on the Performance Criteria used to establish such Performance
Goals, the Performance Goals may be expressed in terms of overall Company
performance or the performance of a division, business unit, or an individual.
The Administrator, in its discretion, may adjust or modify the calculation of
Performance Goals for such Performance Period in order to prevent the dilution
or enlargement of the rights of an individual (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development, (ii) in recognition of, or in anticipation of, any other unusual
or nonrecurring events affecting the Company, or the financial statements of the
Company, or (iii) in response to, or in anticipation of, changes in applicable
laws, regulations, accounting principles, or business conditions provided
however, that the Administrator may not exercise such discretion in a manner
that would increase the Performance-Based Award granted to a Covered Employee.
Each Performance-Based Award shall comply with the provisions set forth below.

 

(b)    Grant of Performance-Based Awards.     With respect to each
Performance-Based Award granted to a Covered Employee, the Administrator shall
select, within the first 90 days of a Performance Cycle (or, if shorter, within
the maximum period allowed under Section 162(m) of the Code) the Performance
Criteria for such grant, and the Performance Goals with respect to each
Performance Criterion (including a threshold level of performance below which no
amount will become payable with respect to such Award). Each Performance-Based
Award will specify the amount payable, or the formula for determining the amount
payable, upon achievement of the various applicable performance targets. The
Performance Criteria established by the Administrator may be (but need not be)
different for each Performance Cycle and different Performance Goals may be
applicable to Performance-Based Awards to different Covered Employees.

 

(c)    Payment of Performance-Based Awards.     Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each Covered Employee's
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.

 

(d)    Maximum Award Payable.     The maximum Performance-Based Award payable to
any one Covered Employee under the Plan in respect of any calendar year is
(i) 250,000 shares of Stock (subject to adjustment as provided in Section 3(b)
hereof) for a Performance-Based Award that is a Restricted Stock Award, Deferred
Stock Award or Performance Share Award and (ii) $1,000,000 in value for a
Performance-Based Award that is a Cash-Based Award. In the case of Performance
Goals based on Performance Cycles beginning and ending in different calendar
years, the number of shares of Stock or cash amount which is paid in respect of
each calendar year during the Performance Cycle shall be determined by
multiplying the total number of shares of Stock or cash amount, as applicable,
paid for the Performance Cycle by a fraction, of which (i) the numerator is the
number of days during the Performance Cycle in that particular calendar year,
and (ii) the denominator is the total number of days during the Performance
Cycle. The limitations in this Section 12(d) shall be interpreted and applied in
a manner consistent with Section 162(m) of the Code and the regulations
thereunder.

 



11 

 

 

Section 13.    DIVIDEND EQUIVALENT RIGHTS

 

(a)    Dividend Equivalent Rights.     A Dividend Equivalent Right may be
granted hereunder to any grantee as a component of a Deferred Stock Award,
Restricted Stock Award or Performance Share Award or as a freestanding award.
The terms and conditions of Dividend Equivalent Rights shall be specified in the
Award Agreement. Dividend equivalents credited to the holder of a Dividend
Equivalent Right may be paid currently or may be deemed to be reinvested in
additional shares of Stock, which may thereafter accrue additional equivalents.
Any such reinvestment shall be at Fair Market Value on the date of reinvestment
or such other price as may then apply under a dividend reinvestment plan
sponsored by the Company, if any. Dividend Equivalent Rights may be settled in
cash or shares of Stock or a combination thereof, in a single installment or
installments. A Dividend Equivalent Right granted as a component of a Deferred
Stock Award, Restricted Stock Award or Performance Share Award may provide that
such Dividend Equivalent Right shall be settled upon settlement or payment of,
or lapse of restrictions on, such other Award, and that such Dividend Equivalent
Right shall expire or be forfeited or annulled under the same conditions as such
other Award. A Dividend Equivalent Right granted as a component of a Deferred
Stock Award, Restricted Stock Award or Performance Share Award may also contain
terms and conditions different from such other Award.

 

(b)    Interest Equivalents.     Any Award under this Plan that is settled in
whole or in part in cash on a deferred basis may provide in the grant for
interest equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.

 

(c)    Termination.     Except as may otherwise be provided by the Administrator
either in the Award Agreement or, subject to Section 18 below, in writing after
the Award Agreement is issued (but in such case only with respect to
acceleration of vesting upon (1) a grantee's death, (2) a grantee's Disability,
or (3) a Change of Control or Sale Event), a grantee's rights in all Dividend
Equivalent Rights or interest equivalents granted as a component of a Deferred
Stock Award, Restricted Stock Award or Performance Share Award that has not
vested shall automatically terminate upon the grantee's termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

 

Section 14.    TRANSFERABILITY OF AWARDS    

 

(a)    Transferability.     Except as provided in Section 14(b) below, during a
grantee's lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee's legal representative or guardian in the event of the
grantee's incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution. No Awards shall be subject, in whole or in
part, to attachment, execution, or levy of any kind, and any purported transfer
in violation hereof shall be null and void.

 

(b)    Administrator Action.     Notwithstanding Section 14(a), the
Administrator, in its discretion, may provide either in the Award Agreement
regarding a given Award or by subsequent written approval that the grantee (who
is an employee or director) may transfer his or her Awards (other than any
Incentive Stock Options) to his or her immediate family members, to trusts for
the benefit of such family members, or to partnerships in which such family
members are the only partners, provided that the transferee agrees in writing
with the Company to be bound by all of the terms and conditions of this Plan and
the applicable Award.

 

(c)    Family Member.     For purposes of Section 14(b), "family member" shall
mean a grantee's child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in- law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the grantee's household (other than a
tenant of the grantee), a trust in which these persons (or the grantee) have
more than 50 percent of the beneficial interest, a foundation in which these
persons (or the grantee) control the management of assets, and any other entity
in which these persons (or the grantee) own more than 50 percent of the voting
interests.

 



12 

 

 

(d)    Designation of Beneficiary.     Each grantee to whom an Award has been
made under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the grantee's
death. Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. If
no beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee's estate.

 

Section 15.    TAX WITHHOLDING 

 

(a)    Payment by Grantee.     Each grantee shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the grantee for Federal income
tax purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company's obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee.

 

(b)    Payment in Stock.     Subject to approval by the Administrator, a grantee
may elect to have the Company's minimum required tax withholding obligation
satisfied, in whole or in part, by authorizing the Company to withhold from
shares of Stock to be issued pursuant to any Award a number of shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due.

 

Section 16.    SECTION 409A AWARDS. 

 

To the extent applicable, it is intended that the Plan and all Awards hereunder
comply with the requirements of Section 409A or an exemption thereto, and the
Plan and all Award Agreements shall be interpreted and applied by the
Administrator in a manner consistent with this intent in order to avoid the
imposition of any additional tax under Section 409A.

 

Notwithstanding anything in the Plan or an Award Agreement to the contrary, in
the event that any provision of the Plan or an Award Agreement is determined by
the Administrator, in its sole discretion, to not comply with the requirements
of Section 409A or an exemption thereto, the Administrator shall, in its sole
discretion, have the authority to take such actions and to make such
interpretations or changes to the Plan or an Award Agreement as the
Administrator deems necessary, regardless of whether such actions,
interpretations, or changes shall adversely affect a grantee, subject to the
limitations, if any, of applicable law. To the extent that any Award is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A (a "409A Award"), the Award shall be subject to such additional
rules and requirements as specified by the Administrator from time to time in
order to comply with Section 409A. In this regard, if any amount under a 409A
Award is payable upon a "separation from service" (within the meaning of
Section 409A) to a grantee who is then considered a "specified employee" (within
the meaning of Section 409A), then no such payment shall be made prior to the
date that is the earlier of (i) six months and one day after the grantee's
separation from service, or (ii) the grantee's death, but only to the extent
such delay is necessary to prevent such payment from being subject to interest,
penalties and/or additional tax imposed pursuant to Section 409A. Further, the
settlement of any such Award may not be accelerated except to the extent
permitted by Section 409A. In no event whatsoever shall the Company be liable
for any additional tax, interest or penalties that may be imposed on any grantee
by Section 409A or any damages for failing to comply with Section 409A.

 



13 

 

 

Section 17.    TRANSFER, LEAVE OF ABSENCE, ETC.    

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

(a)   a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or

 

(b)   an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee's right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

 

Section 18.    AMENDMENTS AND TERMINATION    

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall

 

(a)   adversely affect rights under any outstanding Award without the holder's
consent or (b) except as provided in Section 3(b) or 3(c), without the prior
approval of the Company's stockholders, (1) reduce the exercise price of or
otherwise reprice, including through replacement grants, any outstanding Stock
Option or Stock Appreciation Right or (2) cancel in exchange for, or otherwise
exchange for, cash or other securities any outstanding Stock Option or Stock
Appreciation Right with an exercise price at or above the then-current Fair
Market Value of the Stock. To the extent required under the rules of any
securities exchange or market system on which the Stock is listed, to the extent
determined by the Administrator to be required by the Code to ensure that
Incentive Stock Options granted under the Plan are qualified under Section 422
of the Code or to ensure that compensation earned under Awards qualifies as
performance-based compensation under Section 162(m) of the Code, Plan amendments
shall be subject to approval by the Company stockholders entitled to vote at a
meeting of stockholders. Nothing in this Section 18 shall limit the
Administrator's authority to take any action permitted pursuant to Section 3(c).

 

Section 19.    STATUS OF PLAN    

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company's
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

Section 20.    CHANGE OF CONTROL PROVISIONS    

 

Upon the occurrence of a Change of Control as defined in this Section 20:

 

(a)   Unless provision is made in connection with the Change of Control for the
assumption or continuation by the successor entity of Awards theretofore
granted, or the substitution of such Awards with new Awards of the successor
entity or parent thereof, with appropriate adjustment as to the number and kind
of shares and, if appropriate, the per share exercise prices, as such parties
shall agree, each outstanding Stock Option, Stock Appreciation Right and
Dividend Equivalent Right shall automatically become fully exercisable.

 



14 

 

 

(b)   Unless provision is made in connection with the Change of Control for the
assumption or continuation by the successor entity of Awards theretofore
granted, or the substitution of such Awards with new Awards of the successor
entity or parent thereof, with appropriate adjustment as to the number and kind
of shares as such parties shall agree, (i) conditions and restrictions on each
outstanding Restricted Stock Award, Deferred Stock Award and Performance Share
Award which relate solely to the passage of time and continued employment will
be removed. Performance or other conditions (other than conditions and
restrictions relating solely to the passage of time and continued employment)
will continue to apply unless otherwise provided in the applicable Award
Agreement.

 

(c)   "Change of Control" shall mean the occurrence of any one of the following
events:

 

(i)  any "Person," as such term is used in Sections 13(d) and 14(d) of the Act
(other than the Company, any of its Subsidiaries, or any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its Subsidiaries), together with all "affiliates"
and "associates" (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the "beneficial owner" (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing 25 percent or more of the combined voting power of the Company's
then outstanding securities having the right to vote in an election of the
Company's Board of Directors ("Voting Securities") (in such case other than as a
result of an acquisition of securities directly from the Company); or

 

(ii)  persons who, as of the Effective Date, constitute the Company's Board of
Directors (the "Incumbent Directors") cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the Effective Date shall
be considered an Incumbent Director if such person's election was approved by or
such person was nominated for election by either (A) a vote of at least a
majority of the Incumbent Directors or (B) a vote of at least a majority of the
Incumbent Directors who are members of a nominating committee comprised, in the
majority, of Incumbent Directors; but provided further, that any such person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

 

(iii)  the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the corporation issuing cash or securities in the consolidation
or merger (or of its ultimate parent corporation, if any), (B) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company; or

 

(iv)  the stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 25 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company), then a "Change of
Control" shall be deemed to have occurred for purposes of the foregoing
clause (i).

 



15 

 

 

Section 21.    GENERAL PROVISIONS 

 

(a)    No Distribution.     The Administrator may require each person acquiring
Stock pursuant to an Award to represent to and agree with the Company in writing
that such person is acquiring the shares without a view to distribution thereof.

 

(b)    Delivery of Stock.    Notwithstanding any provision of the Plan to the
contrary, unless otherwise determined by the Administrator or required by any
applicable law, rule or regulation, any obligation set forth in the Plan
pertaining to the delivery or issuance of stock certificates evidencing shares
of Stock may be satisfied by having issuance and/or ownership of such shares
recorded on the books and records of the Company (or, as applicable, its
transfer agent or stock plan administrator). Stock certificates to grantees
under this Plan shall be deemed delivered for all purposes when the Company or a
stock transfer agent of the Company shall have mailed such certificates in the
United States mail, addressed to the grantee, at the grantee's last known
address on file with the Company. Uncertificated Stock shall be deemed delivered
for all purposes when the Company or a Stock transfer agent of the Company shall
have given to the grantee by electronic mail (with proof of receipt) or by
United States mail, addressed to the grantee, at the grantee's last known
address on file with the Company, notice of issuance and recorded the issuance
in its records (which may include electronic "book entry" records).
Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any shares of Stock pursuant to the exercise of any
Award, unless and until the Administrator has determined, with advice of counsel
(to the extent the Administrator deems such advice necessary or advisable), that
the issuance and delivery of such shares is in compliance with all applicable
laws, regulations of governmental authorities and, if applicable, the
requirements of any exchange on which the shares of Stock are listed, quoted or
traded. All shares of Stock delivered pursuant to the Plan shall be subject to
any stop-transfer orders and other restrictions as the Administrator deems
necessary or advisable to comply with federal, state or foreign jurisdiction,
securities or other laws, rules and quotation system on which the Stock is
listed, quoted or traded. The Administrator may place legends on any Stock
certificate to reference restrictions applicable to the Stock. In addition to
the terms and conditions provided herein, the Administrator may require that an
individual make such reasonable covenants, agreements, and representations as
the Administrator, in its discretion, deems necessary or advisable in order to
comply with any such laws, regulations, or requirements. The Administrator shall
have the right to require any individual to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Administrator.

 

(c)    Stockholder Rights.     Until Stock is deemed delivered in accordance
with Section 21(b), no right to vote or receive dividends or any other rights of
a stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.

 

(d)    Other Compensation Arrangements; No Employment Rights.     Nothing
contained in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Subsidiary.

 



16 

 

 

(e)    Trading Policy Restrictions.     Option exercises and other Awards under
the Plan shall be subject to such Company's insider trading policy and
procedures, as in effect from time to time.

 

(f)    Forfeiture of Awards under Sarbanes-Oxley Act.     If the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company, as a result of misconduct, with any financial reporting
requirement under the securities laws, then any grantee who is one of the
individuals subject to automatic forfeiture under Section 304 of the Sarbanes-
Oxley Act of 2002 shall reimburse the Company for the amount of any Award
received by such individual under the Plan during the 12-month period following
the first public issuance or filing with the United States Securities and
Exchange Commission, as the case may be, of the financial document embodying
such financial reporting requirement.

 

Section 22.    EFFECTIVE DATE OF PLAN    

 

This amended and restated Plan shall become effective upon approval by the
holders of a majority of the votes cast at a meeting of stockholders at which a
quorum is present. No grants of Stock Options and other Awards may be made
hereunder after the tenth anniversary of the Effective Date and no grants of
Incentive Stock Options may be made hereunder after the tenth anniversary of the
date the amended and restated Plan is approved by the Board.

 

Section 23.    GOVERNING LAW    

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.

 

ADOPTION AND APPROVAL OF PLAN (AS AMENDED AND RESTATED):
Date Amended and Restated Plan Adopted by Board: April 17, 2015
Date Amended and Restated Plan Adopted by Stockholders/Effective Date: June 10,
2015
Date Amendment Adopted by Board: March 1, 2017
Date Amendment Adopted by Stockholders/Effective Date: June 15, 2017

 



17 

 

 

AMENDMENT TO
CELLDEX THERAPEUTICS, INC.
2008 STOCK OPTION AND INCENTIVE PLAN
as amended and restated effective June 15, 2017

 

A.    The Celldex Therapeutics, Inc. 2008 Stock Option and Incentive Plan (the
"Plan") is hereby amended by the Board of Directors of Celldex
Therapeutics, Inc. (the "Company"), subject to approval of the Company's
stockholders, to among other things, increase the aggregate number of shares
authorized for issuance under the Plan by 900,000 shares of common stock, par
value $0.01 per share, of the Company, as follows:

 

1      Section 3(a) of the Plan is hereby amended and restated in its entirety
as follows:

 

"(a) Stock Issuable.    The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 2,233,333 shares, subject to
adjustment as provided in Section 3(b) (the "Share Reserve"); provided that not
more than 100,000 shares shall be issued in the form of Unrestricted Stock
Awards, Restricted Stock Awards, Deferred Stock Awards or Performance Share
Awards. For purposes of this limitation, the shares of Stock underlying the
Awards granted under the Plan that are forfeited, canceled or otherwise
terminated (other than by exercise) shall be added back to the shares of Stock
available for issuance under the Plan. Shares (i) tendered or withheld in
payment of an Option, (ii) tendered or withheld to satisfy any tax withholding
obligation or (iii) repurchased by the Company with Option proceeds, shall not
revert to or be added back to the Share Reserve. Further, shares of Stock
covered by a Stock Appreciation Right, to the extent that it is exercised and
settled in shares of Stock, and whether or not shares of Stock are actually
issued to the grantee upon the exercise of the Stock Appreciation Right, shall
be considered issued or transferred pursuant to the Plan. Subject to such
overall limitations, shares of Stock may be issued up to such maximum number
pursuant to any type or types of Award; provided, however, that Stock Options or
Stock Appreciation Rights with respect to no more 500,000 shares of Stock may be
granted to any one individual grantee during any one calendar year period. The
shares available for issuance under the Plan may be authorized but unissued
shares of Stock or shares of Stock reacquired by the Company."

 

2      Section 21 of the Plan is hereby amended as follows to add a new
subsection (g):

 

"(g) Dividends.    Notwithstanding anything in this Plan to the contrary, the
Company shall not pay dividends with respect to any unvested Award (including,
without limitation, Incentive Stock Options, Non-Qualified Stock Options, Stock
Appreciation Rights, Deferred Stock Awards, Restricted Stock Awards,
Unrestricted Stock Awards, and Performance Share Awards). A Restricted Stock
Award may provide that any dividends which would otherwise be payable on
Restricted Stock shall accrue on such shares of Restricted Stock and shall be
payable only upon vesting of the shares subject to the Restricted Stock Award to
which they relate."

 

B.    Except as amended herein, the Plan is confirmed in all other respects.

 

Date Amendment Adopted by the Board: March 14, 2019

Date Amendment Adopted by Stockholders/Effective Date: June 19, 2019

 



18 

 

 

AMENDMENT TO
CELLDEX THERAPEUTICS, INC.
2008 STOCK OPTION AND INCENTIVE PLAN
as amended and restated effective June 15, 2017

 

A.    The Celldex Therapeutics, Inc. 2008 Stock Option and Incentive Plan (the
"Plan") is hereby amended by the Board of Directors of Celldex
Therapeutics, Inc. (the "Company"), subject to approval of the Company's
stockholders, to among other things, increase the aggregate number of shares
authorized for issuance under the Plan by 1,900,000 shares of common stock, par
value $0.001 per share, of the Company, as follows:

 

1      Section 3(a) of the Plan is hereby amended and restated in its entirety
as follows:

 

"(a) Stock Issuable.    The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 4,133,333 shares, subject to
adjustment as provided in Section 3(b) (the "Share Reserve"); provided that not
more than 100,000 shares shall be issued in the form of Unrestricted Stock
Awards, Restricted Stock Awards, Deferred Stock Awards or Performance Share
Awards. For purposes of this limitation, the shares of Stock underlying the
Awards granted under the Plan that are forfeited, canceled or otherwise
terminated (other than by exercise) shall be added back to the shares of Stock
available for issuance under the Plan. Shares (i) tendered or withheld in
payment of an Option, (ii) tendered or withheld to satisfy any tax withholding
obligation or (iii) repurchased by the Company with Option proceeds, shall not
revert to or be added back to the Share Reserve. Further, shares of Stock
covered by a Stock Appreciation Right, to the extent that it is exercised and
settled in shares of Stock, and whether or not shares of Stock are actually
issued to the grantee upon the exercise of the Stock Appreciation Right, shall
be considered issued or transferred pursuant to the Plan. Subject to such
overall limitations, shares of Stock may be issued up to such maximum number
pursuant to any type or types of Award; provided, however, that Stock Options or
Stock Appreciation Rights with respect to no more 500,000 shares of Stock may be
granted to any one individual grantee during any one calendar year period. The
shares available for issuance under the Plan may be authorized but unissued
shares of Stock or shares of Stock reacquired by the Company."

 

B.    Except as amended herein, the Plan is confirmed in all other respects.

 

Approved by the Board of Directors on March 19, 2020.

Approved by Stockholders on June 18, 2020

 



19 

 